Citation Nr: 1103666	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  00-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a chronic disability 
manifested by pain and numbness in the arms and hands, to include 
as secondary to service-connected low back disability.  

2.  Entitlement to service connection for a chronic disability 
manifested by joint pain in the shoulders, neck, legs, feet, and 
ankles, to include as secondary to service-connected low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to December 1985, 
with additional service in the Army National Guard, from which 
she was discharged in October 1993.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from October 1999 and July 2001 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania.  In the 
October 1999 rating decision, the RO, in pertinent part, denied 
service connection for blurry vision, eye irritation, and a right 
shoulder condition.  In the July 2001 rating decision, the RO 
denied service connection for pain and numbness in the arms and 
hands, neck and left shoulder pain, leg pains, foot pains, and 
ankle pains.  

In October 2003, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

In April 2004 and December 2008, the Board remanded the claims on 
appeal for further development.

In a November 2010 rating decision, the Appeals Management Center 
(AMC) granted service connection for incomplete lid closure, dry 
eye, tearing, and discomfort, claimed as eye irritation and 
blurry vision, and assigned an initial noncompensable (0 percent) 
rating, effective June 23, 1994.  This rating decision represents 
a full grant with respect to the claims for service connection 
for blurry vision and eye irritation.  

In December 2010 and January 2011, the Veteran submitted 
additional evidence, including VA treatment records and 
statements from herself and her husband.  While the VA treatment 
records are not pertinent to the claims currently on appeal, the 
Veteran's December 2010 statement describing body aches and 
symptoms in her hands and feet is pertinent to these claims.  
While the Veteran has not waived RO consideration of this 
evidence, as these claims are being remanded, the agency of 
original jurisdiction (AOJ) will have the opportunity to consider 
this evidence.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the claims file reflects that further action on 
the claims on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where... the remand orders of the 
Board... are not complied with, the Board itself errs in failing to 
insure compliance."  Id.  

In December 2008, the Board remanded the claims on appeal, in 
part, to obtain a VA examination and medical opinion regarding 
whether the Veteran has chronic disabilities manifested by pain 
and numbness in the hands and arms and joint pain in the 
shoulders, neck, legs, feet, and ankles.  The examiner was asked 
to provide a summary of the pertinent treatment records and 
reconcile any opinions provided with an April 2000 private 
medical opinion.

As discussed in the prior remand, the Veteran asserts that she 
has hand and arm numbness and other joint pains as a result of 
her service-connected low back disability.  She also claims that 
she has a right shoulder disorder as a result of rifle training.  
In an April 2000 private medical report, Dr. J.M.W. related the 
Veteran's right shoulder rotator cuff tendonitis and impingement 
to her military reserve training firing an M-16 and a machine 
gun.  In addition, the Board notes that service treatment records 
reflect complaints of pain in the shin and ankles in May 1985 and 
a finding of swollen ankles in June 1985.  Post-service records 
of VA and private treatment include complaints regarding and 
treatment for pain in the joints as well as diagnoses of and 
treatment for fibromyalgia, bilateral carpal tunnel syndrome, and 
mild de Quervain's tendonitis.    

Notably, a June 1989 record of treatment from Dr. J.B.M. reflects 
that the Veteran incurred a right wrist injury at work in 
November 1988 and that she continued to have symptoms.  The 
impression was ulnar wrist pain with possible signs of ulnar 
nerve compression, rule out triangular fibrocartilage complex 
tear, rule out ulnar column instability.  This physician 
performed a diagnostic arthroscopy and open triangular 
fibrocartilage debridement on the right wrist in August 1989.  
The post-operative diagnosis was triangular fibrocartilage tear, 
right wrist.  During VA treatment in June 2000, the Veteran 
reported that she broke her left wrist a few weeks earlier when 
she fell at a grocery store.  During VA treatment in September 
2002, she complained of diffuse total body joint and muscle pain, 
including the neck, back, both arms, and both legs, going on for 
many years.  The assessment was fibromyalgia with diffuse muscle 
and joint pain.  A January 2003 record of treatment from Dr. 
J.M.W. reflects that the Veteran presented with complaints of 
pain in the right shoulder and the right hip down to the foot 
since a motor vehicle accident two years earlier.  The impression 
was radicular pain right leg and right shoulder rotator cuff 
tendonitis.   

The Veteran was afforded a VA joints examination in July 2009.  
The examination report reflects that the Veteran stated that she 
developed bilateral foot, ankle, knee, and cervical spine 
conditions, as well as numbness radiating to both arms, as a 
result of prolonged physical military activity.  She gave a 
history of having surgery for a right foot condition in 2004.  
The examiner noted the Veteran's subjective complaints regarding 
and performed physical examination of her feet, ankles, knees, 
and cervical spine.  The pertinent diagnoses were bilateral pes 
planus, bilateral flat feet, bilateral plantar fasciitis, 
bilateral foot strain, bilateral ankle sprain, bilateral knee 
strain, and cervical strain.  The examiner opined that the 
bilateral feet, ankle and knee conditions, and the cervical spine 
condition, were at least as likely as not chronic in nature.  He 
added that the requested medical opinion in regard to numbness of 
the hands and arms did not apply, since examination revealed 
normal neurologic examination of the upper extremities.  

In an April 2010 addendum, the examiner opined that the bilateral 
foot condition, bilateral ankle condition, bilateral knee 
condition, and cervical spine condition were not caused by or a 
result of the Veteran's military service.  He added that his 
opinion was based upon the history and physical examination of 
the Veteran in July 2009 and a review of the claims file, 
including a January 1993 service treatment record which revealed 
a normal spine examination, normal joint examination, and normal 
bilateral foot examination.  

Despite the foregoing, the VA examiner did not address the 
Veteran's claimed shoulder disability.  In addition, he did not 
provide a summary of the pertinent treatment records.   Moreover, 
when VA undertakes to provide a VA examination, it must ensure 
that such an examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  While, in his April 2010 opinion, the VA 
examiner indicated that the Veteran's claimed disabilities were 
not related to her military service, he did not address any 
relationship between her claimed disabilities and her service-
connected low back disability.  Accordingly, the Board finds that 
a new VA examination is warranted.  See Stefl v. Nicholson, 21 
Vet. App. 120, 123-24 (2007) (holding that a medical nexus 
opinion which found that a veteran's nasal sinus condition was 
not related to service because the condition was not entitled to 
presumptive service connection, without clearly considering 
direct service connection, was inadequate on its face).

As requested in the prior remand, the examiner should provide a 
summary of the pertinent treatment records and should reconcile 
any opinion provided with the April 2000 private medical opinion 
discussed above.  In addition, the examiner should consider and 
address the reports of a November 1988 right wrist injury (as 
described during treatment with Dr. J.B.M. in June 1989), a left 
wrist fracture (as described during VA treatment in June 2000), 
and a 2001 motor vehicle accident (as described during treatment 
with Dr. J.M.W. in January 2003).  

The Board also notes that the prior remand indicated that a March 
1989 private medical report noted that the Veteran had a history 
of polio as a child with deformity of the lower extremities and 
subsequent surgery to the lower extremity joints and lower back.  
The report also noted that she sustained injuries to the right 
arm, right shoulder, and lower back in May 1988 after falling 
with great impact when she tripped in the clothing department of 
a discount store.  However, upon closer inspection of the date of 
birth and name of the individual treated, this report appears to 
refer to an individual other than the Veteran, likely her mother.  

In addition to the foregoing, the claims were remanded in 
December 2008 to provide the Veteran with notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran was 
previously provided nonspecific VCAA notice in May 2001.  She was 
also furnished VCAA notice in April 2004; however, this letter 
incorrectly advised her that her claims for service connection 
had been previously denied and that she would need to submit new 
and material evidence to show that the condition was incurred in 
or aggravated by military service.  

Pursuant to the December 2008 remand, the Veteran was furnished a 
VCAA notice letter in February 2009; however, this letter also 
incorrectly advised the Veteran that her claims for service 
connection for a chronic disability manifested by pain and 
numbness in the hands and arms, a right shoulder condition, neck 
and left shoulder pain, leg pains, feet pains, and ankle pains, 
were previously denied in prior, final rating decisions, and that 
new and material evidence was required to reopen these claims.  
The fact that the February 2009 letter provided information 
regarding the submission of new and material evidence to reopen a 
previously denied claim is confusing to the appellant.  See Kent 
v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that 
incomplete, misleading, or confusing information can render a 
VCAA notice letter inadequate).  Accordingly, on remand, the 
Veteran should be provided with VCAA notice regarding the claims 
on appeal.  

As a final matter, in the December 2008 remand, the Board noted 
that a June 1989 private medical record indicated that the 
Veteran sustained a work-related injury to the right wrist in 
November 1988.  Significantly, this record of treatment, from Dr. 
J.B.M., appears to include a worker's compensation claim number.  
In a March 2009 letter, the RO asked the Veteran to indicate 
whether she applied for and received worker's compensation for 
her November 1988 injury; however, the Veteran did not respond to 
this inquiry.  As the claims are being remanded, the AMC/RO 
should request that the Veteran submit any necessary release 
required to obtain a copy of any determination associated with 
the a claim for worker's compensation in regard to her November 
1988 injury, as well as copies of all medical records underlying 
that determination.  See 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
advises her of the information and evidence 
necessary to substantiate her claims for 
service connection for a chronic disability 
manifested by pain and numbness in the arms 
and hands and a chronic disability 
manifested by joint pain in the shoulders, 
neck, legs, feet, and ankles.  

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated her for any of the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3. The AMC/RO should undertake appropriate 
action to obtain all documents pertaining 
to a worker's compensation claim regarding 
a November 1988 injury to the right wrist, 
to include any medical records.  All 
attempts to procure these records should be 
documented in the file.  If the AMC/RO 
cannot obtain these records, a notation to 
that effect should be inserted in the file. 
The Veteran and her representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any chronic disability manifested by pain 
and numbness in the hands and arms and any 
chronic disability manifested by joint pain 
in the shoulders, neck, legs, feet, and 
ankles.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any current disorders in regard to 
the hands, arms, shoulders, neck, legs, 
feet, and ankles.  In regard to each 
diagnosed disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
current disorder was incurred or aggravated 
as a result of active service; or in the 
alternative, whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's disorder 
was caused or aggravated by her service-
connected low back disability.  

In rendering the requested opinions, the 
examiner should specifically provide a 
summary of the pertinent treatment records 
and reconcile any opinions provided with 
the April 2000 private medical opinion, 
discussed above.  The examiner should 
specifically consider and address the 
reports of a November 1988 right wrist 
injury, a left wrist fracture (as described 
during VA treatment in June 2000), and a 
2001 motor vehicle accident.  The examiner 
should also consider and address the post-
service findings of fibromyalgia, carpal 
tunnel syndrome, and de Quervain's 
tendonitis.  

All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claims.

6.  After ensuring that the development is 
complete, re-adjudicate the claims.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



